DETAILED ACTION
This action is pursuant to the claims filed on 04/21/2022. Claims 1-19 are pending. A final action on the merits of claims 1-19 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. As a result, the claim objections and 35 USC 112b rejections of the previous office action are withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-6, 10, and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merletti (WO 2008/017921) in view of Yeow (U.S. PGPub No. 2017/0042439).
Regarding claim 1, Merletti teaches a method comprising: applying a conductive contact to a subject's skin (Fig 2, detection electrodes 2 interpreted as conductive contact making direct contact with skin similar to that of applicant’s disclosure; page 4 lines 6-25 and abstract disclose contact with skin 5); positioning an electrode relative to the conductive contact to enable an electrical connection between the subject's skin and the electrode (Fig 2, magnetic connection element 10 interpreted as an electrode as claimed for making electric and magnetic contact with corresponding conductive contact 2; Pg 4 ln 35- pg 5 ln 27) wherein the electrical connection enables a bio-parameter of the subject to be detected (Pg 1 lns 5-10 disclose EMG signals; Pg 10 lns 15-23 disclose EEG, ECG, etc. alternatives ); and wherein at least one of the conductive contact and the electrode are magnetised so as to enable a magnetic field from the magnetised at least one conductive contact and/or electrode to align the conductive contact and the electrode (magnetic connection elements 10 and detection electrodes 2 are both magnetized as disclosed in page 4 lines 6-25 and pg 5). Merletti further discloses wherein the electrode (magnetic connection element 10) are comprised of samarium-cobalt alloy plated with Ag or AgCl (Pg 5 lns 20-27).
Merletti fails to teach wherein the electrode is flexible to deform to the subject’s skin.
In related prior art, Yeow teaches a similar method and device comprising a magnetized and flexible electrode that deforms to the subject’s skin (Fig 20 and [0106], magnetized strip 2000 is flexible and configured to deform to subject’s skin). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic material of Merletti in view of Yeow to incorporate the flexible magnetic material coated in the conductive Ag or AgCl to arrive at the method of claim 1. Doing so would be a simple substitution of one well-known magnetic material (Merletti, rigid magnetic material made of samarium-cobalt alloy) for another well-known magnetic material (Yeow [0106] and Fig 20, flexible magnetic strip 2000) to yield the predictable result of a magnetic material capable of coupling with a magnetic material of the opposite polarity. 
Regarding claim 2, Merletti further teaches wherein both the conductive contact and electrode are magnetized (magnetic connection elements 10 and detection electrodes 2 are both magnetized as disclosed in page 4 lines 6-25 and pg 5).
Regarding claim 3, Merletti further teaches wherein the electrode is provided within a wearable electronic device (Fig 1-2, magnetic connection elements 10 are provided within magnet support 12 comprising circuit 13 and electric connector 14 configured to be worn by user).
Regarding claim 5, Merletti further teaches wherein the magnetic field is arranged to hold the electrode in position overlaying the conductive contact (Pg 5 lns 12-27).
Regarding claim 6, Merletti further teaches wherein the magnetic field is arranged to pull the electrode back to a position overlaying the conductive contact if the electrode is moved relative to the conductive portion (Pg 5 lns 12-27, “high attractive force” and similar shaped magnetic connection elements 10 and detection electrodes 2 provides the magnetic field to pull either element 2 or 10 back into an overlay position if one is moved relative to the other).
Regarding claim 10, Merletti further teaches wherein the electrical connection is a galvanic connection (Fig 1, magnetic connection element 10 and detection electrode 2 are in a direct galvanic connection; Examiner notes “galvanic connection” is interpreted in light of applicant’s disclosure and the regular interpretation to one of ordinary skill describing a galvanic connection as a direct current path).
Regarding claim 12, Merletti further teaches wherein the electrode is arranged to provide an output signal (Pg 1 lns 5-10 disclose EMG signals; output signal is sent through circuit 13, electric connector 14, and signal cable 15).
Regarding claim 13, Merletti further teaches wherein the output signal is indicative of a detected bio-parameter (Pg 1 lns 5-10; EMG output signal is a bio-parameter).
Regarding claim 14, Merletti further teaches wherein the bio-parameter comprises at least one of; a biopotential, a bio-mechanical output, or optical output (Pg 1 lns 5-10; EMG signal is a biopotential).
Regarding claim 15, Merletti teaches An apparatus (device of Figs 1-2) comprising: at least one electrode (Figs 1-2, magnetic connection elements 10), wherein the at least one electrode is arranged to be coupled to a conductive contact on a subject's skin (Figs 1-2, detection electrodes 2 on skin 5 and coupled to magnetic connection element 10) so as to enable an electrical connection between the conductive contact and the electrode (Pg 4 ln 35- pg 5 ln 27 disclose electrical connection between corresponding elements 2 and 10), wherein the electrical connection enables a bio-parameter of the subject to be detected (Pg 1 lns 5-10 disclose EMG signals; Pg 10 lns 15-23 disclose EEG, ECG, etc. alternatives); wherein at least one of the conductive contact and the electrode are magnetised so as to enable a magnetic field to align the conductive contact and the electrode (page 4 line 6 through page 5 line 27 disclose magnetic properties of magnetic connection elements 10 and detection electrodes 2 to enable alignment). Merletti further discloses wherein the electrode (magnetic connection element 10) are comprised of samarium-cobalt alloy plated with Ag or AgCl (Pg 5 lns 20-27).
Merletti fails to teach wherein the electrode is flexible to deform to the subject’s skin.
In related prior art, Yeow teaches a similar method and device comprising a magnetized and flexible electrode that deforms to the subject’s skin (Fig 20 and [0106], magnetized strip 2000 is flexible and configured to deform to subject’s skin). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic material of Merletti in view of Yeow to incorporate the flexible magnetic material coated in the conductive Ag or AgCl to arrive at the device of claim 15. Doing so would be a simple substitution of one well-known magnetic material (Merletti, rigid magnetic material made of samarium-cobalt alloy) for another well-known magnetic material (Yeow [0106] and Fig 20, flexible magnetic strip 2000) to yield the predictable result of a magnetic material capable of coupling with a magnetic material of the opposite polarity. 
Regarding claims 16-17, Merletti further teaches wherein the electrode is magnetized (magnetic connection elements 10 are magnetized); wherein the electrode comprises a magnetic portion (Pg 5 lns 12-27 disclose construction of magnetic connection elements 10 to define at least one magnetic portion).
Regarding claims 18-19, Merletti further teaches wherein the electrode is arranged to provide an output signal (Pg 1 lns 5-10 disclose EMG signals; output signal is sent through circuit 13, electric connector 14, and signal cable 15); wherein the output signal is indicative of a detected bio- parameter (EMG output signal is a detected bio-parameter).
Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merletti in view of Yeow, and in further view of Burton (U.S. Patent No. 4,067,342).
Regarding claim 4, Merletti teaches the method of claim 1 as stated above. Merletti further teaches wherein the electrode is mounted on a textile substrate (Pg 5 lns 6-11, magnetic connection means 10 are mounted on magnet support 12 defined as cloth). 
Merletti fails to teach wherein the electrode comprises a conductive film mounted on a textile substrate 
In related prior art, Burton teaches a similar method wherein a similar electrode comprises conductive film mounted on a textile substrate (Fig 1 and Col 2 lns 56-60 cloth-like substrate 10 with conductive tape layer 12 mounted thereon with magnetic connection elements 14). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Merletti in view of Burton to incorporate the conductive film electrode(s) mounted on the textile substrate to arrive at the method of claim 4. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known magnetic electrode configuration (Merletti magnetic connection elements 10 defining magnetic electrodes) for another well-known electrode configuration (Burton Fig 1, conductive tape layer 12 configured as a film with magnetic connections 14) to yield the predictable result of providing a conductive electrode capable of acquiring and/or transmitting biological signals and magnetic properties to align with corresponding magnetic and conductive features of the circuit to successfully mechanically and electrically connect said circuit.
Regarding claim 7, Merletti teaches the method of claim 1 as stated above. Merletti further teaches an alternate embodiment wherein an adhesive connection could be used to secure the electrode support (Fig 1 support 3) to the skin (Pg 9 lns 14-24).
Merletti fails to teach wherein the conductive contact comprises an adhesive and a conductive film overlaying the adhesive wherein the adhesive is applied to the surface of the subject's skin and wherein the adhesive comprises magnetic particles suspended within the adhesive.
In related prior art, Burton teaches a similar method wherein a similar conductive contact comprises an adhesive (Fig 2, layer 12 is adhesive with a skin facing surface; Col 3 lns 1-5) and a conductive film overlaying the adhesive (Col 3 lns 46-54; film layer opposite to the skin facing surface is a conductive and magnetic layer) wherein the adhesive is applied to the surface of the subject's skin (Col 4 lns 21-25, adhesive of layer 12 is to be applied to skin) and wherein the adhesive comprises magnetic particles suspended within the adhesive (Col 3 lns 46-62; magnetic powders, conductive coating, and adhesive are mixed together such that magnetic particles are suspended in adhesive). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive contact of Merletti in view of Burton to incorporate an adhesive layer comprising suspened magnetic particles and conductive film overlaying the adhesive to arrive at the method of claim 7. Doing so would have been obvious to one of ordinary skill in the art as a simple substitution of one well-known magnetic conductive contact (Merletti, detection electrodes 2 comprising a ferrous material coated in AgCl) for another well-known magnetic conductive contact (Burton Fig 1, adhesive layer with conductive and magnetic particles) to yield the predictable result of providing a magnetic and conductive contact to the skin capable of acquiring biological signals. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merletti in view of Yeow, and in further view of Aimone (U.S. PGPub No. 2016/0367189).
Regarding claim 8, Merletti teaches the method of claim 1 as stated above.
Merletti fails to teach wherein the conductive contact comprises an ink comprising conductive particles which is deposited on the surface of the subject's skin.
In related prior art, Aimone teaches a similar method wherein a similar conductive contact comprises an ink comprising conductive particles which is deposited on the surface of the subject's skin ([0092], conductive ink is provided on electrode surface to contact skin and therefore is interpreted as being deposited on a surface of the skin when the electrode is applied to the skin). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive contact of Merletti in view of Aimone to incorporate a conductive ink comprising conductive particles on the surface of the conductive contact to arrive at the method of claim 8. Doing so would have been obvious to one of ordinary skill in the art as the use of conductive coatings such as a conductive ink as a conductive interface between an electrode contact and skin is well-known in the art to yield the expected results of improving conductivity between the electrode and skin surface.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merletti in view of Von Novak (U.S. Patent No. 9,827,430).
Regarding claim 9, Merletti teaches the method of claim 1 as stated above.
Merletti fails to teach wherein the conductive contact comprises an ink comprising conductive particles which is dispersed underneath the epidermis of the subject's skin.
In related prior art, Von Novak teaches a similar method wherein a similar conductive contact comprising conductive particles is dispersed underneath the epidermis of the subject’s skin (Fig 2 and Col 7 lns 7-22; conductive particles 214 beneath epidermis 202 form conductive tattoo 104). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive contact of Merletti in view of Von Novak to incorporate implanted conductive ink underneath the epidermis to couple with the remaining conductive contact to arrive at the method of claim 9. Doing so would have been obvious to one of ordinary skill in the art as the use of conductive ink ‘tattoos’ beneath the epidermis is a well-known method in the art to yield a permanent conductive structures within the user’s skin capable of coupling with external devices placed on a user’s skin to be advantageously used for long term monitoring (Fig 3, conductive tattoo 104 coupled externally with 108).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merletti in view of Yeow, and in further view of Riemenschneider (U.S. PGPub No. 2017/0258357).
Regarding claim 11, Merletti teaches the device of claim 1 as stated above and further teaches the use of a galvanic connection between the electrode and conductive contact (Fig 1, magnetic connection element 10 and detection electrode 2 are in a direct galvanic connection).
Merletti fails to teach wherein the electrical connection comprises capacitive coupling between the conductive contact and the electrode.
However, in related prior art, Riemenschneider teaches a similar method wherein in some exemplary embodiments electrode-related data is configured to be transmitted via capacitive coupling ([0031-0032]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode and conductive element of Merletti in view of Riemenschneider to incorporate the capacitive electrical connection to transmit electrode-related data to arrive at the method of claim 11. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known electrical connection (Fig 1, galvanic connection of Merletti) for another well-known electrical connection ([0031-0032] capacitive coupling of Riemenschneider) to yield the expected results of providing a well-known electrical connection to transmit electrode-related data.
Response to Arguments
Applicant’s arguments, see remarks, filed 04/21/2022, with respect to the rejection(s) of claim(s) 1-19 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Yeow teaching a flexible magnetic material for similar purposes as Merletti.
The Examiner notes in applicant’s remarks, the applicant incorrectly identified the “detection electrodes 2” of Merletti as corresponding to the claimed electrode. However, the examiner has relied upon the magnetic and conductive connection elements 10 of Merletti to read upon the “electrode” as claimed. The function and structure of the connection element 10 of Merletti is consistent with that of the applicant’s electrode in the applicant’s specification. Regardless, the magnetic connection element 10 of Merletti fail to disclose the newly recited limitation, thus necessitating the incorporation of the Yeow reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794